Exhibit 10.4.4.




FORM OF

FIRST AMENDMENT
TO THE
LOWCOUNTRY NATIONAL BANK
DIRECTOR DEFERRED FEE AGREEMENT
EFFECTIVE __________, 20__


THIS AMENDMENT is adopted this __ _ day of ____________________, 20__, by and

between LOWCOUNTRY NATIONAL BANK, a national-chartered commercial bank, located
in Beaufort, South Carolina (the “Company”), and ______________ (the
“Director”).

The Company and the Director executed the DIRECTOR DEFERRED FEE AGREEMENT
effective __________, 20__ (the “Agreement”).

The undersigned hereby amend, in part, said Agreement for the purpose of
updating the Normal Retirement Date, definition of Return of Equity and the
Change of Control Benefit. Therefore, the following changes shall be made:

Article 1.10 of the Agreement shall be deleted in its entirety and replaced by
Article 1.10 below.

1.10 “Normal Retirement Date” means the month, day and year in which the
Director’s Normal Retirement Age occurs.

Article 1.12 of the Agreement shall be deleted in its entirety and replaced by
Article 1.12 below.

1.12 “Return on Equity” means the Company’s after tax net income for the quarter
divided by the Company’s equity at the beginning of the quarter, based on the
Company’s financial statement prepared in accordance with General Accepted
Accounting Principles.

Article 1.14 of the Agreement shall be deleted in it entirety.

Article 4.4.1 of the Agreement shall be deleted in its entirety and replaced by
Article 4.4.1 below.

4.4.1 Amount of Benefit. The benefit under this Section 4.4 shall be the
Deferral Account balance at the date of the Director’s Termination of Service.

IN WITNESS OF THE ABOVE, the Director and the Company hereby consent to this
First Amendment.




         

LOWCOUNTRY NATIONAL BANK

Director:

 

 

  

 

 

 

 

 

 

By:  

 

 

 

 

 

 

 

Title:

 






